      Case 3:17-cv-00205-MMD-CLB Document 100 Filed 04/23/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

PEDRO RODRIGUEZ,           )                    3:17-CV-0205-MMD-CBC
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    April 23, 2020
                           )
JAMES DZURENDA,            )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is plaintiff’s motion to compel (ECF No. 91). Defendants opposed
the motion (ECF No. 96), and plaintiff replied (ECF No. 98). Plaintiff’s motion to compel
(ECF No. 91) is GRANTED in part and DENIED in part.

       Plaintiff’s motion centers around three disputes: 1) that plaintiff was granted five
additional interrogatories pursuant to order ECF No. 74; 2) requests for production of
documents 25-27; and 3) requests for production of documents 29-31 (ECF No. 91). The
court will address each dispute below.

Five Additional Interrogatories

       Following an unopposed motion, plaintiff was granted leave to propound five
additional interrogatories to defendant Dzurenda (ECF No. 74). This issue appears to
have been resolved following a meet and confer and defendants either have already or are
going to serve responses to the additional five interrogatories (ECF No. 96). If defendant
has not already done so, the responses to the additional five interrogatories are due on or
before Friday, May 15, 2020.

        Additionally, plaintiff contends he has been prejudiced by this delay because he
filed a motion for summary judgment without all the relevant materials (ECF No. 98).
Plaintiff is free to file a notice of withdrawal of his motion for summary judgment (ECF No.
94) and refile it on May 30, 2020. The court hereby extends the deadline to file dispositive
motions to Friday, May 30, 2020.
      Case 3:17-cv-00205-MMD-CLB Document 100 Filed 04/23/20 Page 2 of 4



Requests for Production of Documents 25-27

       These three requests for production concern documents related to requests for
accommodation of, the disapproval of, and lack of recognition of Satanism (ECF No. 91,
pgs. 22 & 23). Defendant objected to each request as irrelevant, unduly burdensome, and
overly broad. The court will address each request separately.

1.     Request 25

       Request 25
       Each request for accommodation of religious practices form (DOC 3505) submitted
to the RRT seeking recognition of Satanism for the preceeding [sic] five years.

       Response
       Defendant objects to this request as it is irrelevant and is not reasonably calculated
to lead to the discovery of admissible evidence. Plaintiff fails to state how request for
accommodation of religious practices form (DOC 3505) for the past 5 years is relevant to
his case. Objection. This request is overly broad as to the scope and time frame of the
requested documents. Objection. This request has, in substance, been previously
propounded in Request for Production, set I, No. 6.

      Notwithstanding these objections and without waiving them, as stated before,
defendant could not locate any request for accommodation forms submitted by plaintiff
from 2015 to November 6, 2018, therefore, no further response is forthcoming.

        The Court’s Ruling
        The court finds that each request for accommodation of religious practices form
(DOC 3505) submitted to the RRT seeking recognition of Satanism for the period June 1,
2015 to January 4, 2017 (the time period of the complaint) is relevant and not overly broad.
Plaintiff requests any DOC 3505 forms submitted as to Satanism from any inmate. The
court finds that information naming or otherwise identifying other inmates shall be
redacted. Therefore, the court limits the response required to DOC 3505 forms submitted
by any inmate (identifiers redacted to protect confidentiality) to the RRT for the period from
June 1, 2015 to January 4, 2017. Defendant shall submit a supplemental response to this
request on or before Friday, May 15, 2020.

2.     Request 26

      Request 26
      Each written communication or document generated by any current or former RRT
member and Deputy Director for the preceeding [sic] 5 years arising from a decision to
disapprove an inmate’s DOC 3505 form seeking recognition of Satanism.

         Response
         Defendant objects to this request as it is overly broad and unduly burdensome and
it is requesting documents over a period of five years.

      Notwithstanding this objection and without waiving it, Defendant states: As stated
above in response to Request No. 25 above, no request for accommodation forms could
      Case 3:17-cv-00205-MMD-CLB Document 100 Filed 04/23/20 Page 3 of 4



be located and therefore, there would be no “written communication or documents
generated by any current or former RRD [sic] member” for the past 5 years regarding a
decision to “disapprove” plaintiff’s request, therefore, no further response is forthcoming.

       The Court’s Ruling
       The court finds that each written communication or document generated by any
current or former RRT member and Deputy Director arising from a decision to disapprove
any inmate’s DOC 3505 form seeking recognition of Satanism for the period June 1, 2015
to January 4, 2017 (the time period of the complaint) is relevant and not overly broad.
The court finds that information naming or otherwise identifying other inmates shall be
redacted. Therefore, the court limits the response required to any written communication
or document generated by any current or former RRT member and Deputy Director arising
from a decision to disapprove any inmate’s DOC 3505 form seeking recognition of
Satanism (identifiers redacted to protect confidentiality) for the period from June 1, 2015 to
January 4, 2017. Defendant shall submit a supplemental response to this request on or
before Friday, May 15, 2020.

3.     Request 27

       Request 27
       Each written communication or document generated by any current or former RRT
member and Deputy Director for the preceeding [sic] 5 years arising in which the subject
matter addressed whether Satanism is a religion.

       Response
       Defendant objects to this request as it is irrelevant and is not reasonably calculated
to lead to the discovery of admissible evidence. Plaintiff fails to state how this request is
relevant to his case as it appears to be asking for any request from any inmate. Objection.
This request is overly broad and unduly burdensome to the extent that it requests
information that would require numerous hours of research for a period of five years and
possibly thousands of inmates. Objection. This request calls for the production of
confidential information, since it would require the production of documents generated by
and belonging to other inmates, which plaintiff is not permitted to have. This is confidential
information under AR 568/569/639 and the official information privilege, and cannot be
disclosed to other inmates.

       Based on the foregoing, no further response is forthcoming.

       The Court’s Ruling
       The court finds that each request for each written communication or document
generated by any current or former RRT member and Deputy Director which the subject
matter addressed whether Satanism is a religion pertaining to any inmate for the period
June 1, 2015 to January 4, 2017 (the time period of the complaint) is relevant and not
overly broad. The court finds that information naming or otherwise identifying other
inmates shall be redacted. The court limits the response required to each written
communication or document generated by any current or former RRT member and Deputy
Director for the period June 1, 2015 to January 4, 2017 in which the subject matter
addressed whether Satanism is a religion pertaining to any inmate (identifiers redacted to
      Case 3:17-cv-00205-MMD-CLB Document 100 Filed 04/23/20 Page 4 of 4



protect confidentiality). Defendant shall submit a supplemental response to this request on
or before Friday, May 15, 2020.

Requests for Production of Documents 29-31

       These three requests for production concern documents related to a Kosher
diet/common fare menu for inmates identifying as Hebrew Israelites for the preceding eight
years. Plaintiff claims he requires this information for a comparative analysis of disparate
treatment of other religions. Defendant objected to each request as irrelevant and not
reasonably calculated to lead to the discovery of admissible evidence.

        Plaintiff’s claims in his first amended complaint center around the recognition of
Satanism as a faith group by NDOC and the use of essential religious property items (ECF
No. 66). The court finds no claims in the first amended complaint that request a particular
religious diet. Id. Therefore, the court finds that the objections to requests for production
of documents 29-31 are sustained. No supplementation of these requests is required.

Sanctions

      Plaintiff’s request for sanctions is DENIED.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
